Exhibit 10.1

SHARE EXCHANGE AGREEMENT


SHARE EXCHANGE AGREEMENT, dated as of July 10, 2009 (the “Agreement”), by and
among GOLDEN KEY INTERNATIONAL INC., a Delaware corporation (“Purchaser”) and
HOME SAVERS HOLDING CORP., a Nevada corporation, (the “Company”), and each of
the shareholders of the Company set forth on the signature page hereof
(collectively, the “Sellers”).


 
WITNESSETH



WHEREAS, the Company, through its wholly owned subsidiaries, is in the business
of real estate debt restructuring; and


WHEREAS, the Sellers desire to sell to Purchaser and the Purchaser desires to
purchase from the Sellers, 100% of the outstanding securities of the Company in
exchange for shares of common stock of the Purchaser and upon the terms and
conditions hereinafter set forth; and


WHEREAS, certain terms used in this Agreement are defined in Article 1; and


WHEREAS, it is intended that the Acquisition (as defined below) shall qualify
for United States federal income tax purposes as a reorganization within the
meaning of Section 368 of the Internal Revenue Code of 1986, as amended.


NOW THEREFORE in consideration of the premises and the mutual covenants,
agreements, representations and warranties contained herein, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:




ARTICLE 1.
 
DEFINITIONS AND INTERPRETATION
 
1.1 Definitions.  As used in this Agreement, the following terms when
capitalized in this Agreement shall have the following meanings:
 
(a)  
 “Affiliates" shall mean, with respect to any Person, any and all other Persons
that control, are controlled by, or are under common control with, such Person.
For purposes of the foregoing, "control" of a Person shall mean direct or
indirect ownership of 50% or more of the securities or other interests of such
Person having by their terms ordinary voting power to elect or appoint a
majority of the board of directors or others performing similar functions with
respect to such Person.

 
(b)  
“Acquisition” means the Acquisition, at the Closing, of the Company by Purchaser
pursuant to this Agreement;

 
(c)  
“Acquisition Shares” means the 14,296,788 shares of common stock of
the  Purchaser to be issued to the Sellers at Closing pursuant to the terms of
the Acquisition;

 
(d)  
"Business Day" shall mean any day other than Saturday, Sunday and any day on
which banking institutions in the United States are authorized by law or other
governmental action to close;

 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
(e)  
“Closing Date” means the day on which all conditions precedent to the completion
of the transactions contemplated hereby have been satisfied or waived;

 
(f)  
"Claim Notice" means written notification pursuant to Section 9.3 of a Third
Party Claim as to which indemnity under Section 9.1 is sought by an Indemnified
Party.

 
(g)  
"Code" means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

 
(h)  
"Contract" shall mean an agreement, written or oral, between the Company and any
other Person which obligates either the Company or such other Person to do or
not to do a particular thing.

 
(i)  
"Election Notice" means a written notice provided by the Sellers or Purchaser,
as the case may be, in respect of a Tax Claim to the effect that it elects to
contest, and to control the defense or prosecution of, such Tax Claim as
provided in this Agreement.

 
(j)  
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 
(k)  
"ERISA Affiliate" shall mean any entity that would be deemed to be a "single
employer" with the Company under Section 414(b), (c), (m) or (o) of the Code or
Section 4001 of ERISA.

 
(l)  
"Environmental Liabilities" means any cost, damages, expense, liability,
obligation, or other responsibility arising from or under (a) any Environmental
Law and consisting of or relating to (i) any environmental matters or conditions
(including on-site or off-site contamination and environmental regulation of
chemical substances or products); (ii) fines, penalties, judgments, awards,
settlements, legal or administrative proceedings, out-of-pocket damages and
necessary and required response, investigative, remedial, or inspection costs
and expenses arising under Environmental Law; (iii) financial responsibility
under Environmental Law for clean-up costs or corrective action, including any
necessary and required investigation, clean-up, removal, containment, or other
remediation or response actions required by Environmental Law and for any
natural resource damages; or (iv) any other compliance, corrective,
investigative, or remedial measures required under Environmental Law; or (b) any
common law causes of action, including, but not limited to, negligence, trespass
or nuisance, based on violation by the Company of Environmental Laws, releases
by the Company of Hazardous Materials or actions or omissions by the Company
that expose others to Hazardous Materials. The terms "removal," "remedial,"
"response action", and "release" shall have the meanings provided for such terms
under, and shall include the types of activities covered by, the United States
Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C.
Section 9601 et seq., as amended ("CERCLA").

 
(m)  
"Environmental Laws" shall mean all federal, state and local Laws relating to
public health, or to pollution or protection of the environment (including,
without limitation, ambient air, surface water, groundwater, land surface or
subsurface strata) including, without limitation, the Clean Air Act, as amended,
CERCLA, the Resource Conservation and Recovery Act of 1976, as amended ("RCRA"),
the Toxic Substances Control Act, the Federal Water Pollution Control Act, as
amended, the Safe Drinking Water Act, as amended, the Hazardous Materials
Transportation Act, as amended, the Oil Pollution Act of 1990, any state Laws
implementing the foregoing federal Laws, and all other Laws relating to or
regulating (i) emissions, discharges, releases, or cleanup of pollutants,
contaminants, chemicals, polychlorinated biphenyls (PCB's), oil and gas
exploration and production wastes, brine, solid wastes, or toxic or Hazardous
Materials or wastes (collectively, the "Polluting Substances"), (ii) the
generation, processing, distribution, use, treatment, handling, storage,
disposal, or transportation of Polluting Substances, or (iii) environmental
conservation or protection. References in this Agreement to Environmental Laws
existing or in effect as of a particular date shall include written
administrative interpretations and policies then existing or in effect.

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(n)  
"Environmental Permit" means any federal, state, local, provincial, or foreign
permits, licenses, approvals, consent or authorizations required by any
Governmental or Regulatory Authority under or in connection with any
Environmental Law and includes any and all orders, consent orders or binding
agreements issued or entered into by a Governmental or Regulatory Authority
under any applicable Environmental Law.

 
(o)  
"Governmental or Regulatory Authority" shall mean any federal, state, regional,
municipal or local court, legislative, executive, Native American or regulatory
authority or agency, board, commission, department or subdivision thereof.

 
(p)  
"Hazardous Activity" means the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, release, storage,
transfer, transportation, treatment, or use (including any withdrawal or other
use of groundwater) of Hazardous Materials in, on, under, about, or from the
Company’s facilities or any part thereof into the environment.

 
(q)  
"Hazardous Materials" means (i) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is, or that is likely to become, friable,
urea formaldehyde foam insulation and transformers or other equipment that
contain dielectric fluid containing levels of polychlorinated biphenyls (PCBs),
or (ii) any chemicals, materials, substances or wastes which are now or
hereafter become defined as or included in the definition of "hazardous
substances," "hazardous wastes," "hazardous materials," "extremely hazardous
wastes," "restricted hazardous wastes," "toxic substances," "toxic pollutants"
or words of similar import, under any applicable Environmental Law.

 
(r)  
"Indemnified Party" means any Person entitled to indemnification under any
provision of Article 9.

 
(s)  
"Indemnifying Party" means any Person obligated to provide indemnification under
any provision of Article 9.

 
(t)  
"Law" shall mean any federal, state, county, or local laws, statutes,
regulations, rules, codes, ordinances, orders, decrees, judgments or injunctions
enacted, adopted, issued or promulgated by any Governmental or Regulatory
Authority, from time to time.

 
(u)  
"Lien" shall mean any mortgage, deed of trust, pledge, lien, claim, security
interest, covenant, restriction, easement, preemptive right, or any other
encumbrance or charge of any kind.

 
(v)  
"Material Contract" shall have the meaning set forth in Section 4.14.

 
(w)  
“Material Adverse Effect” shall mean any material adverse effect on the business
or financial condition of the Company;

 
(x)  
 “Order” shall mean any writ, judgment, decree, injunction or similar order of
any Governmental or Regulatory Authority (in each such case whether preliminary
or final).

 
(y)  
“Place of Closing” means the offices of the Law Offices of Stephen M. Fleming
PLLC, or such other place as Purchaser and the Sellers may mutually agree upon;

 
(z)  
"Permitted Lien" shall mean: (a) liens created under any Lease, except any lien
arising as a result of any failure to timely make any payment or failure to
perform any other obligation or other default under such Lease; (b) liens for
Taxes that are not yet due and payable or that are being contested in good faith
by appropriate proceedings; (c) mechanics, materialmen's, landlords', carriers',
warehousemen's, and other liens imposed by law incurred in the ordinary course
of business; (d) zoning restrictions, land use regulations, declarations,
reservations, provisions, covenants, conditions, waivers, restrictions on the
use of property and third party easements, rights of way, leases or similar
matters that are recorded in the county records where the effected property is
located and do not prohibit the use of the property as currently used; (e) the
absence of executed rights of way or easements, or a defect in any executed
right of way or easement, where such rights have been or can be otherwise
obtained through a proceeding under prescription or other operation of law; (f)
deposits or pledges to secure obligations under worker's compensation, social
security or similar laws, or under unemployment insurance; (g) deposits or
pledges to secure bids, tenders, contracts (other than contracts for the payment
of money), leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of like nature arising in the ordinary course of the
Company's business and made, created or arising prior to the Closing Date; (h)
leases or subleases granted by or to others; and (i) precautionary Uniform
Commercial Code financing statements regarding operating leases which leases are
either disclosed pursuant to Article 3 hereof or no longer in effect.

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(aa)  
"Person" shall mean an individual, partnership, joint venture, trust,
corporation, limited liability company or other legal entity or Governmental or
Regulatory Authority.

 
(bb)  
“Post-Closing Period” means any taxable period or portion thereof beginning
after the Closing Date. If a taxable period begins on or before the Closing Date
and ends after the Closing Date, then the portion of the taxable period that
begins on the day following the Closing Date shall constitute a Post-Closing
Period.

 
(cc)  
"Pre-Closing Period" means any taxable period or portion thereof that is not a
Post-Closing Period.

 
(dd)  
“Purchaser Material Adverse Effect” shall mean any material adverse effect on
the business or financial condition of the Purchaser;

 
(ee)  
“Remedial Action” shall mean any removal, remediation, response, clean up or
other corrective action to respond to, remove or otherwise address any
Environmental Liability.

 
(ff)  
“Shares” means all of the issued and outstanding shares of common stock of the
Company as defined in Section 3.3.

 
(gg)  
"Taxes" shall mean any and all taxes, charges, fees, levies or other
assessments, including, without limitation, all net income, gross income, gross
receipts, excise, stamp, real or personal property, ad valorem, withholding,
estimated, social security, unemployment, occupation, use, sales, service,
service use, license, net worth, payroll, franchise, severance, transfer,
recording or other taxes, assessments or charges imposed by any Governmental or
Regulatory Authority, whether computed on a separate, consolidated, unitary,
combined or other basis, and in each case such term shall include any interest,
penalties, or additions to tax attributable thereto.

 
(hh)  
"Tax Return" shall mean any return, report or similar statement required to be
filed with respect to any Tax (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return or
declaration of estimated Tax and including any return of an affiliated, combined
or unitary group.

 
Any other terms defined within the text of this Agreement will have the meanings
so ascribed to them.


1.2 Captions and Section Numbers.  The headings and section references in this
Agreement are for convenience of reference only and do not form a part of this
Agreement and are not intended to interpret, define or limit the scope, extent
or intent of this Agreement or any provision thereof.
 
1.3 Section References and Schedules.  Any reference to a particular “Article”,
“Section”, “paragraph”, “clause” or other subdivision is to the particular
Article, section, clause or other subdivision of this Agreement and any
reference to a Schedule by number will mean the appropriate Schedule attached to
this Agreement and by such reference the appropriate Schedule is incorporated
into and made part of this Agreement.
 
1.4 Severability of Clauses.  If any part of this Agreement is declared or held
to be invalid for any reason, such invalidity will not affect the validity of
the remainder which will continue in full force and effect and be construed as
if this Agreement had been executed without the invalid portion, and it is
hereby declared the intention of the parties that this Agreement would have been
executed without reference to any portion which may, for any reason, be
hereafter declared or held to be invalid.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
ARTICLE 2.
 
THE ACQUISITION
 
2.1 The Acquisition.  Subject to the terms and conditions set forth in this
Agreement and in reliance on the representations, warranties, covenants and
conditions herein contained, the Sellers hereby agree to sell, assign and
deliver to Purchaser the Shares in exchange for the Acquisition Shares on the
Closing Date and to transfer to Purchaser on the Closing Date a 100% undivided
interest in and to the Shares free from all liens, mortgages, charges, pledges,
encumbrances or other burdens (other than those that may arise under federal or
state securities laws restricting the right to sell or transfer the Shares) with
all rights now or thereafter attached thereto.
 
2.2 Purchase Price; Allocation.  The purchase price for the purchase of the
Shares shall be the  Acquisition Shares allocated on the basis of 1.4296788
Acquisition Shares for each one Share held by Sellers in accordance with Exhibit
A attached hereto.
 
2.3 Adherence with Applicable Securities Laws.  Each of the Sellers agrees that
he is acquiring the Acquisition Shares for investment purposes and will not
offer, sell or otherwise transfer, pledge or hypothecate any of the Acquisition
Shares issued to him (other than pursuant to an effective Registration Statement
under the Securities Act of 1933, as amended (the “Securities Act”) directly or
indirectly unless:
 
(a)  
the sale is to Purchaser;

 
(b)  
the sale is made pursuant to the exemption from registration under the
Securities Act, provided by Rule 144 thereunder; or

 
(c)  
the Acquisition Shares are sold in a transaction that does not require
registration under the Securities Act or any applicable United States state laws
and regulations governing the offer and sale of securities, and the vendor has
furnished to Purchaser an opinion of counsel to that effect or such other
written opinion as may be reasonably required by Purchaser.

 
The Sellers acknowledge that the certificates representing the Acquisition
Shares shall bear the following legend:
 

 

 
 THESE SECURITIES HAVE NOT BEEN REGISTEREDUNDER THE SECURITIES ACT OF 1933. THEY
MAY NOTBE SOLD, OFFERED FOR SALE, PLEDGED,HYPOTHECATED OR OTHERWISE TRANSFERRED
INTHE ABSENCE OF A REGISTRATION STATEMENT WITHRESPECT TO THE SECURITIES UNDER
SUCH ACT ANDTHE OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A OF SUCH ACT.
 

 
2.4 Closing.  The parties hereto shall use their best efforts to close the
transactions contemplated by this Agreement (the “Closing”), by July 24, 2009.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 

 
ARTICLE 3.
 
REPESENTATIONS AND WARRANTIES OF THE COMPANY AND SELLERS
 
The Company and Sellers hereby jointly and severally represent and warrant to
Purchaser, that:


3.1  Organization, Standing and Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada, with full corporate power and corporate authority to (i) own, lease and
operate its properties, (ii) carry on the business as currently conducted by it.
There are no states or jurisdictions in which the character and location of any
of the properties owned or leased by the Company, or the conduct of the
Company’s business makes it necessary for the Company to qualify to do business
as a foreign corporation, except for those jurisdictions in which the failure to
so qualify would not have a Material Adverse Effect on the business or
operations of the Company.
 
3.2 Authorization of Agreement.  Each Seller has all requisite power, authority
and legal capacity to execute and deliver this Agreement, and each other
agreement, document, or instrument or certificate contemplated by this Agreement
or to be executed by such Seller in connection with the consummation of the
transactions contemplated by this Agreement (together with this Agreement, the
“Seller Documents”), and to consummate the transactions contemplated hereby and
thereby.  This Agreement has been, and each of the Seller Documents will be at
or prior to the Closing, duly and validly executed and delivered by each Seller
and (assuming the due authorization, execution and delivery by the other parties
hereto and thereto) this Agreement constitutes, and each of the Seller Documents
when so executed and delivered will constitute, legal, valid and binding
obligations of each Seller, enforceable against each Seller in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors' rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity).
 
3.3  Capitalization. The authorized capital stock of the Company consists of
75,000,000 shares of common stock, $0.001 par value, 10,000,000 shares of which
are issued and outstanding (the “Shares”). All of the Shares are duly
authorized, validly issued, fully paid and nonassessable.  There are no options,
warrants or other rights, agreements, arrangements or commitments of any
character relating to the issued or unissued capital stock of the Company or
obligating the Company to issue or sell any shares of capital stock of or other
equity interests in the Company. There is no personal liability, and there are
no preemptive rights with regard to the capital stock of the Company, and no
right-of-first refusal or similar catch-up rights with regard to such capital
stock. Except for the transactions contemplated by this Agreement, there are no
outstanding contractual obligations or other commitments or arrangements of the
Company to (A) repurchase, redeem or otherwise acquire any shares of the shares
of the Company (or any interest therein) or (B) to provide funds to or make any
investment (in the form of a loan, capital contribution or otherwise) in any
other entity, or (C) issue or distribute to any person any capital stock of the
Company, or (D) issue or distribute to holders of any of the capital stock of
the Company any evidences of indebtedness or assets of the Company. All of the
outstanding securities of the Company have been issued and sold by the Company
in full compliance in all material respects with applicable federal and state
securities laws.
 
3.4 Corporate Records.
 
(a)  
The Sellers and the Company have delivered to the Purchaser true, correct and
complete copies of the certificate of incorporation (certified by the Secretary
of State or other appropriate official of the applicable jurisdiction of
organization) and by-laws (certified by the secretary, assistant secretary or
other appropriate officer) or comparable organizational documents of the
Company.

 
(b)  
The minute books of the Company previously made available to the Purchaser
contain complete and accurate records of all meetings and accurately reflect all
other corporate action of the stockholders and board of directors (including
committees thereof) of the Company.  The stock certificate books and stock
transfer ledgers of the Company previously made available to the Purchaser are
true, correct and complete.  All stock transfer taxes levied or payable with
respect to all transfers of shares of the Company prior to the date hereof have
been paid and appropriate transfer tax stamps affixed.

 
3.5 Conflicts; Consents of Third Parties.
 
(a)  
None of the execution and delivery by the Company or any Seller of this
Agreement and the Seller Documents, the consummation of the transactions
contemplated hereby or thereby, or compliance by the Company or any Seller with
any of the provisions hereof or thereof will (i) conflict with, or result in the
breach of, any provision of the articles of incorporation or by-laws or
comparable organizational documents of the Company; (ii) conflict with, violate,
result in the breach or termination of, or constitute a default under any note,
bond, mortgage, indenture, license, agreement or other instrument or obligation
to which the Company is a party or by which any of them or any of their
respective properties or assets is bound; (iii) violate any statute, rule,
regulation, order or decree of any governmental body or authority by which the
Company is bound; or (iv) result in the creation of any Lien upon the properties
or assets of the Company or any subsidiary of the Company except, in case of
clauses (ii), (iii) and (iv), for such violations, breaches or defaults as would
not, individually or in the aggregate, have a Material Adverse Effect.

 
(b)  
No consent, waiver, approval, Order, permit or authorization of, or declaration
or filing with, or notification to, any Person or Governmental or Regulatory
Authority is required on the part of any Seller, the Company in connection with
the execution and delivery of this Agreement or the Seller Documents, or the
compliance by each Seller or the Company as the case may be, with any of the
provisions hereof or thereof.

 
3.6 Ownership and Transfer of Shares.  Each Seller is the record and beneficial
owner of the Shares indicated as being owned by such Seller on Exhibit A, free
and clear of any and all Liens.  Each Seller has the power and authority to
sell, transfer, assign and deliver such Shares as provided in this Agreement,
and such delivery will convey to the Purchaser good and marketable title to such
Shares, free and clear of any and all Liens.
 
3.7 . No Undisclosed Liabilities.  Except as set forth on the financial
statements for the Company for the period from March 17, 2009 (inception) to
March 31, 2009 (the “Company Financials”), the Company has no indebtedness,
obligations or liabilities of any kind (whether accrued, absolute, contingent or
otherwise, and whether due or to become due).
 
3.8 Taxes.  The Company has filed all applicable Tax Returns.
 
3.9 Investors.  Each of the Sellers represents and warrants to Purchaser that he
or she is an “accredited investor” as such term is defined under the Securities
Act of 1933, as amended.
 
3.10 Financial Advisors.  No Person has acted, directly or indirectly, as a
broker or finder for the Company and/or the Sellers in connection with the
transactions contemplated by this Agreement and no Person is entitled to any fee
or commission or like payment in respect thereof. The Company and the Seller
shall be responsible for the payment of such fee.
 
 
 
 
6

--------------------------------------------------------------------------------

 

 
ARTICLE 4.
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser and Norman Blair (the “Majority Stockholder”) hereby jointly and
severally represent and warrant to the Sellers, that:
 
4.1 Organization and Good Standing.
 
                    The Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, with full
corporate power and corporate authority to (i) own, lease and operate its
properties, (ii) carry on the business as currently conducted by it. There are
no states or jurisdictions in which the character and location of any of the
properties owned or leased by the Purchaser, or the conduct of the Purchaser’s
business makes it necessary for the Purchaser to qualify to do business as a
foreign corporation, except for those jurisdictions in which the failure to so
qualify would not have a Material Adverse Effect on the business or operations
of the Purchaser.
 
4.2 Authorization of Agreement.
 
The Purchaser has full corporate power and authority to execute and deliver this
Agreement and each other agreement, document, instrument or certificate
contemplated by this Agreement or to be executed by the Purchaser in connection
with the consummation of the transactions contemplated hereby and thereby (the
"Purchaser Documents"), and to consummate the transactions contemplated hereby
and thereby.  The execution, delivery and performance by the Purchaser of this
Agreement and each Purchaser Document have been duly authorized by all necessary
corporate action on behalf of the Purchaser.  This Agreement has been, and each
Purchaser Document will be at or prior to the Closing, duly executed and
delivered by the Purchaser and (assuming the due authorization, execution and
delivery by the other parties hereto and thereto) this Agreement constitutes,
and each Purchaser Document when so executed and delivered will constitute,
legal, valid and binding obligations of the Purchaser, enforceable against the
Purchaser in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors' rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
4.3 Capitalization.
 
The authorized capital stock of the Purchaser consists of: 80,000,000 shares of
common stock, $0.0001 par value per share, 4,451,667 shares of which are issued
and outstanding, and 20,000,000 shares of preferred stock, $0.0001 par value per
share, none of which are issued and outstanding. All of the shares of the
Purchaser are duly authorized, validly issued, fully paid and nonassessable.
Schedule 4.3 sets forth a true and complete list of the holders of all
outstanding shares of the Purchaser as of the date of this Agreement. There are
no options, warrants or other rights, agreements, arrangements or commitments of
any character relating to the issued or unissued capital stock of the Purchaser
or obligating the Purchaser to issue or sell any shares of capital stock of or
other equity interests in the Purchaser. There is no personal liability, and
there are no preemptive rights with regard to the capital stock of the
Purchaser, and no right-of-first refusal or similar catch-up rights with regard
to such capital stock. There are no outstanding contractual obligations or other
commitments or arrangements of the Purchaser to (A) repurchase, redeem or
otherwise acquire any shares of the Shares (or any interest therein) or (B) to
provide funds to or make any investment (in the form of a loan, capital
contribution or otherwise) in any other entity, or (C) issue or distribute to
any person any capital stock of the Purchaser, or (D) issue or distribute to
holders of any of the capital stock of the Purchaser any evidences of
indebtedness or assets of the Purchaser. All of the outstanding securities of
the Purchaser have been issued and sold by the Purchaser in full compliance in
all material respects with applicable federal and state securities laws.
 
4.4 Subsidiaries.  Except for Deep Rooted, Inc. a Delaware corporation,
Purchaser has no subsidiaries.  
 
4.5 Corporate Records.
 
(a)  
The Purchaser has delivered to the Company true, correct and complete copies of
the articles of incorporation (each certified by the Secretary of State or other
appropriate official of the applicable jurisdiction of organization) and by-laws
(each certified by the secretary, assistant secretary or other appropriate
officer) or comparable organizational documents of the Purchaser.

 
(b)  
The minute books of the Purchaser previously made available to the Sellers
contain complete and accurate records of all meetings and accurately reflect all
other corporate action of the stockholders and board of directors (including
committees thereof) of the Purchaser to the best of the Purchaser’s
knowledge.  The stock certificate books and stock transfer ledgers of the
Purchaser previously made available to the Sellers are true, correct and
complete.  All stock transfer taxes levied or payable with respect to all
transfers of shares of the Purchaser prior to the date hereof have been paid and
appropriate transfer tax stamps affixed to the best of the Purchaser’s
knowledge.

 
 
 
7

--------------------------------------------------------------------------------

 
 
 
4.6 Conflicts; Consents of Third Parties.
 
(a)  
None of the execution and delivery by Purchaser of this Agreement and the
Purchaser Documents, the consummation of the transactions contemplated hereby or
thereby, or compliance by Purchaser with any of the provisions hereof or thereof
will (i) conflict with, or result in the breach of, any provision of the
articles of incorporation or by-laws or comparable organizational documents of
the Purchaser; (ii) conflict with, violate, result in the breach or termination
of, or constitute a default under any note, bond, mortgage, indenture, license,
agreement or other instrument or obligation to which the Purchaser is a party or
by which any of them or any of their respective properties or assets is bound;
(iii) violate any statute, rule, regulation, order or decree of any governmental
body or authority by which the Purchaser is bound; or (iv) result in the
creation of any Lien upon the properties or assets of the Purchaser except, in
case of clauses (ii), (iii) and (iv), for such violations, breaches or defaults
as would not, individually or in the aggregate, have a Material Adverse Effect.

 
(b)  
No consent, waiver, approval, Order, permit or authorization of, or declaration
or filing with, or notification to, any Person or Governmental or Regulatory
Authority is required on the part of Purchaser in connection with the execution
and delivery of this Agreement or the Purchaser Documents, or the compliance by
Purchaser with any of the provisions hereof or thereof, other than the filing of
a Current Report on Form 8-K, a Schedule 14f-1 and any applicable Schedule 13D
amendments and Section 16 filings.

 
4.7 Financial Statements.
 
(a)  
The Sellers have reviewed copies of the audited balance sheets of the Purchaser
as at May 31, 2008 and 2007 and the related audited statements of income and of
cash flows of the Purchaser for the years then ended and the copies of the
unaudited balance sheets of the Purchaser as at February 28, 2009 and the
related unaudited statements of income and of cash flows of the Purchaser for
the years then ended (the “Financial Statements”).  Each of the Financial
Statements is complete and correct in all material respects, has been prepared
in accordance with GAAP (subject to normal year-end adjustments in the case of
the unaudited statements) and in conformity with the practices consistently
applied by the Purchaser without modification of the accounting principles used
in the preparation thereof and presents fairly the financial position, results
of operations and cash flows of the Purchaser as at the dates and for the
periods indicated.

 
(b)  
For the purposes hereof, the audited balance sheet of the Purchaser as at May
31, 2008 is referred to as the "Balance Sheet" and May 31, 2008 is referred to
as the “Balance Sheet Date”.

 
4.8  No Undisclosed Liabilities.  Purchaser has no indebtedness, obligations or
liabilities of any kind (whether accrued, absolute, contingent or otherwise, and
whether due or to become due) that would have been required to be reflected in,
reserved against or otherwise described on the Balance Sheet or in the notes
thereto in accordance with GAAP which was not fully reflected in, reserved
against or otherwise described in the Balance Sheet or the notes thereto or was
not incurred in the ordinary course of business consistent with past practice
since the Balance Sheet Date.
 
4.9 Absence of Certain Developments.  Except as expressly contemplated by this
Agreement, since the Balance Sheet Date:
 
(i)  
there has not been any material adverse change nor has there occurred any event
which is reasonably likely to result in a material adverse change;

 
(ii)  
there has not been any damage, destruction or loss, whether or not covered by
insurance, with respect to the property and assets of the Purchaser having a
replacement cost of more than $25,000 for any single loss or $100,000 for all
such losses;

 
(iii)  
there has not been any declaration, setting aside or payment of any dividend or
other distribution in respect of any shares of capital stock of the Purchaser or
any repurchase, redemption or other acquisition by the Purchaser of any
outstanding shares of capital stock or other securities of, or other ownership
interest in, the Purchaser;

 
(iv)  
the Purchaser has not awarded or paid any bonuses to employees of the Purchaser
or agreed to increase the compensation payable or to become payable by it to any
of the Purchaser's directors, officers, employees, agents or representatives or
agreed to increase the coverage or benefits available under any severance pay,
termination pay, vacation pay, company awards, salary continuation for
disability, sick leave, deferred compensation, bonus or other incentive
compensation, insurance, pension or other employee benefit plan, payment or
arrangement made to, for or with such directors, officers, employees, agents or
representatives (other than normal increases in the ordinary course of business
consistent with past practice and that in the aggregate have not resulted in a
material increase in the benefits or compensation expense of the Purchaser);

 
(v)  
there has not been any change by the Purchaser in accounting or Tax reporting
principles, methods or policies;

 
(vi)  
the Purchaser has not entered into any transaction or Contract or conducted its
business other than in the ordinary course consistent with past practice;

 
(vii)  
the Purchaser has not made any loans, advances or capital contributions to, or
investments in, any Person or paid any fees or expenses to any Seller or any
Affiliate of any Seller;

 
(viii)  
the Purchaser has not mortgaged, pledged or subjected to any Lien, any of its
assets, or acquired any assets or sold, assigned, transferred, conveyed, leased
or otherwise disposed of any assets of the Purchaser, except for assets acquired
or sold, assigned, transferred, conveyed, leased or otherwise disposed of in the
ordinary course of business consistent with past practice;

 
(ix)  
the Purchaser has not discharged or satisfied any Lien, or paid any obligation
or liability (fixed or contingent), except in the ordinary course of business
consistent with past practice and which, in the aggregate, would not be material
to the Purchaser;

 
(x)  
the Purchaser has not canceled or compromised any debt or claim or amended,
canceled, terminated, relinquished, waived or released any Contract or right
except in the ordinary course of business consistent with past practice and
which, in the aggregate, would not be material to the Purchaser;

 
(xi)  
the Purchaser has not made or committed to make any capital expenditures or
capital additions or betterments in excess of $25,000 individually or $100,000
in the aggregate;

 
(xii)  
the Purchaser has not instituted or settled any material legal proceeding; and

 
(xiii)  
the Purchaser has not agreed to do anything set forth in this Section 4.9.

 
4.10 Taxes.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(a)  
 (A) all Tax Returns required to be filed by or on behalf of the Purchaser have
been filed with the appropriate taxing authorities in all jurisdictions in which
such Tax Returns are required to be filed (after giving effect to any valid
extensions of time in which to make such filings), and all such Tax Returns were
true, complete and correct in all material respects; (B) all Taxes payable by or
on behalf of the Purchaser or in respect of its income, assets or operations
have been fully and timely paid, and (C) the Purchaser has not executed or filed
with the IRS or any other taxing authority any agreement, waiver or other
document or arrangement extending or having the effect of extending the period
for assessment or collection of Taxes (including, but not limited to, any
applicable statute of limitation), and no power of attorney with respect to any
Tax matter is currently in force.

 
(b)  
The Purchaser has complied in all material respects with all applicable laws,
rules and regulations relating to the payment and withholding of Taxes and has
duly and timely withheld from employee salaries, wages and other compensation
and has paid over to the appropriate taxing authorities all amounts required to
be so withheld and paid over for all periods under all applicable laws.

 
(c)  
The Sellers have received complete copies of (A) all federal, state, local and
foreign income or franchise Tax Returns of the Purchaser relating to the taxable
periods since 2001 and (B) any audit report issued within the last three years
relating to Taxes due from or with respect to the Purchaser its income, assets
or operations.

 
(d)  
All material types of Taxes paid and material types of Tax Returns filed by or
on behalf of the Purchaser have been paid and filed.  No claim has been made by
a taxing authority in a jurisdiction where the Purchaser does not file Tax
Returns such that it is or may be subject to taxation by that jurisdiction.

 
(e)  
All deficiencies asserted or assessments made as a result of any examinations by
the IRS or any other taxing authority of the Tax Returns of or covering or
including the Purchaser have been fully paid, and there are no other audits or
investigations by any taxing authority in progress, nor have the Sellers or the
Purchaser received any notice from any taxing authority that it intends to
conduct such an audit or investigation.  No issue has been raised by a federal,
state, local or foreign taxing authority in any current or prior examination
which, by application of the same or similar principles, could reasonably be
expected to result in a proposed deficiency for any subsequent taxable period.

 
(f)  
Neither the Purchaser nor any other Person (including any of the Sellers) on
behalf of the Purchaser has (A) filed a consent pursuant to Section 341(f) of
the Code or agreed to have Section 341(f)(2) of the Code apply to any
disposition of a subsection (f) asset (as such term is defined in Section
341(f)(4) of the Code) owned by the Purchaser, (B) agreed to or is required to
make any adjustments pursuant to Section 481(a) of the Code or any similar
provision of state, local or foreign law by reason of a change in accounting
method initiated by the Purchaser or has any knowledge that the Internal Revenue
Service has proposed any such adjustment or change in accounting method, or has
any application pending with any taxing authority requesting permission for any
changes in accounting methods that relate to the business or operations of the
Purchaser, (C) executed or entered into a closing agreement pursuant to Section
7121 of the Code or any predecessor provision thereof or any similar provision
of state, local or foreign law with respect to the Purchaser, or (D) requested
any extension of time within which to file any Tax Return, which Tax Return has
since not been filed.

 
(g)  
No property owned by the Purchaser is (i) property required to be treated as
being owned by another Person pursuant to the provisions of Section 168(f)(8) of
the Internal Revenue Code of 1954, as amended and in effect immediately prior to
the enactment of the Tax Reform Act of 1986, (ii) constitutes "tax-exempt use
property" within the meaning of Section 168(h)(1) of the Code or (iii) is
"tax-exempt bond financed property" within the meaning of Section 168(g) of the
Code.

 
(h)  
The Purchaser is not a foreign person within the meaning of Section 1445 of the
Code.

 
(i)  
The Purchaser is not a party to any tax sharing or similar agreement or
arrangement (whether or not written) pursuant to which it will have any
obligation to make any payments after the Closing.

 
(j)  
There is no contract, agreement, plan or arrangement covering any person that,
individually or collectively, could give rise to the payment of any amount that
would not be deductible by the Company, its Affiliates or their respective
affiliates by reason of Section 280G of the Code, or would constitute
compensation in excess of the limitation set forth in Section 162(m) of the
Code.

 
(k)  
The Purchaser is not subject to any private letter ruling of the IRS or
comparable rulings of other taxing authorities.

 
(l)  
Except as set forth on Schedule 4.10, there are no liens as a result of any
unpaid Taxes upon any of the assets of the Purchaser.

 
(m)  
The Purchaser has no elections in effect for federal income tax purposes under
Sections 108, 168, 338, 441, 463, 472, 1017, 1033 or 4977 of the code.

 
4.11 Real Property.  The Company does not own any real property or have any
other interest in real property.
 


 
9

--------------------------------------------------------------------------------

 
 
4.12 Tangible Personal Property.  The Purchaser has not entered into any lease
of personal property.
 
4.13 Intangible Property.  The Purchaser does not own any patent, trademark,
trade name, service mark and/or copyright.
 
4.14 Material Contracts.
 
The Purchaser is not a party nor is it bound by any of the following Contracts
(collectively, the "Material Contracts"):  (i) Contracts with any the Seller or
any current officer or director of the Purchaser; (ii) Contracts with any labor
union or association representing any employee of the Purchaser; (iii) Contracts
pursuant to which any party is required to purchase or sell a stated portion of
its requirements or output from or to another party; (iv) Contracts for the sale
of any of the assets of the Purchaser other than in the ordinary course of
business or for the grant to any person of any preferential rights to purchase
any of its assets; (v) joint venture agreements; (vi) Material Contracts
containing covenants of the Purchaser not to compete in any line of business or
with any person in any geographical area or covenants of any other person not to
compete with the Purchaser in any line of business or in any geographical area;
(vii) Contracts relating to the acquisition by the Purchaser of any operating
business or the capital stock of any other person; (viii) Contracts relating to
the borrowing of money; or (ix) any other Contracts, other than Real Property
Leases, which involve the expenditure of more than $100,000 in the aggregate or
$25,000 annually or require performance by any party more than one year from the
date hereof.  There have been made available to the Sellers and their
representatives true and complete copies of all of the Material Contracts.
 
4.15 Employee Benefits.  The Purchaser does not have any of the following (i)
"employee benefit plans", as defined in Section 3(3) ERISA, and any other
pension plans or employee benefit arrangements, programs or payroll practices
(including, without limitation, severance pay, vacation pay, company awards,
salary continuation for disability, sick leave, retirement, deferred
compensation, bonus or other incentive compensation, stock purchase arrangements
or policies, hospitalization, medical insurance, life insurance and scholarship
programs) maintained by the Purchaser or to which the Purchaser contributes or
is obligated to contribute thereunder with respect to employees of the Purchaser
("Employee Benefit Plans") and (ii)  "employee pension plans", as defined in
Section 3(2) of ERISA, maintained by the Purchaser or any trade or business
(whether or not incorporated) which are under control, or which are treated as a
single employer, with Purchaser as an ERISA Affiliate or to which the Purchaser
or any ERISA Affiliate contributed or is obligated to contribute thereunder
("Pension Plans").  
 
4.16 Labor.
 
(a)  
The Purchaser is not a party to any labor or collective bargaining agreement and
there are no labor or collective bargaining agreements which pertain to
employees of the Purchaser.

 
(b)  
No employees of the Purchaser are represented by any labor organization.  No
labor organization or group of employees of the Purchaser has made a pending
demand for recognition, and there are no representation proceedings or petitions
seeking a representation proceeding presently pending or, to the best knowledge
of the Purchaser, threatened to be brought or filed, with the National Labor
Relations Board or other labor relations tribunal.  There is no organizing
activity involving the Purchaser pending or, to the best knowledge of the
Purchaser, threatened by any labor organization or group of employees of the
Purchaser.

 
(c)  
There are no (i) strikes, work stoppages, slowdowns, lockouts or arbitrations or
(ii) material grievances or other labor disputes pending or, to the best
knowledge of any Purchaser, threatened against or involving the
Purchaser.  There are no unfair labor practice charges, grievances or complaints
pending or, to the best knowledge of Purchaser, threatened by or on behalf of
any employee or group of employees of the Purchaser.

 
4.17 Litigation.
 
There is no suit, action, proceeding, investigation, claim or order pending or,
to the knowledge of the Purchaser, overtly threatened against the Purchaser (or
to the knowledge of the Purchaser, pending or threatened, against any of the
officers, directors or key employees of the Purchaser with respect to their
business activities on behalf of the Purchaser), or to which the Purchaser is
otherwise a party, which, if adversely determined, would have a Material Adverse
Effect, before any court, or before any governmental department, commission,
board, agency, or instrumentality; nor to the knowledge of the Purchaser is
there any reasonable basis for any such action, proceeding, or
investigation.  The Purchaser is not subject to any judgment, order or decree of
any court or governmental agency except to the extent the same are not
reasonably likely to have a Material Adverse Effect and the Purchaser is not
engaged in any legal action to recover monies due it or for damages sustained by
it.
 
4.18 Compliance with Laws; Permits. The Purchaser is in compliance with all Laws
applicable to the Purchaser or to the conduct of the business or operations of
the Purchaser or the use of its properties (including any leased properties) and
assets, except for such non-compliances as would not, individually or in the
aggregate, have a Material Adverse Effect.  The Purchaser has all governmental
permits and approvals from state, federal or local authorities which are
required for the Purchaser to operate its business, except for those the absence
of which would not, individually or in the aggregate, have a Material Adverse
Effect.
 
4.19 Environmental Matters.
 
(a)  
the operations of the Purchaser are in compliance with all applicable
Environmental Laws and all Environmental Permits;

 
(b)  
the Purchaser has obtained all permits required under all applicable
Environmental Laws necessary to operate its business;

 
(c)  
the Purchaser is not the subject of any outstanding written order or Contract
with any Governmental or Regulatory Authority or Person respecting (i)
Environmental Laws, (ii) Remedial Action, (iii) any release or threatened
release of a Hazardous Material or (iv) any Hazardous Activity;

 
(d)  
the Purchaser has not received any written communication alleging that the
Purchaser may be in violation of any Environmental Law, or any Environmental
Permit, or may have any liability under any Environmental Law;

 
(e)  
the Purchaser has no current contingent liability in connection with any
Hazardous Activity or release of any Hazardous Materials into the indoor or
outdoor environment (whether on-site or off-site);

 
(f)  
to the Purchaser’s knowledge, there are no investigations of the business,
operations, or currently or previously owned, operated or leased property of the
Purchaser pending or threatened which could lead to the imposition of any
liability pursuant to Environmental Law;

 
(g)  
there is not located at any of the properties of the Purchaser any (i)
underground storage tanks, (ii) asbestos-containing material or (iii) equipment
containing polychlorinated biphenyls; and,

 
(h)  
the Purchaser has provided to the Sellers all environmentally related audits,
studies, reports, analyses, and results of investigations that have been
performed with respect to the currently or previously owned, leased or operated
properties of the Purchaser.

 
 
 
10

--------------------------------------------------------------------------------

 
 
 
4.20 Insurance.  The Purchaser does not have any policies of insurance of any
kind or nature.
 
4.21 Inventories; Receivables; Payables.
 
(a)  
The inventories of the Purchaser are in good and marketable condition, and are
saleable in the ordinary course of business.  Adequate reserves have been
reflected in the Balance Sheet for obsolete or otherwise unusable inventory,
which reserves were calculated in a manner consistent with past practice and in
accordance with GAAP consistently applied.

 
(b)  
All accounts receivable of the Purchaser have arisen from bona fide transactions
in the ordinary course of business consistent with past practice.  All accounts
receivable of the Purchaser reflected on the Balance Sheet are good and
collectible at the aggregate recorded amounts thereof, net of any applicable
reserve for returns or doubtful accounts reflected thereon, which reserves are
adequate and were calculated in a manner consistent with past practice and in
accordance with GAAP consistently applied.  All accounts receivable arising
after the Balance Sheet Date are good and collectible at the aggregate recorded
amounts thereof, net of any applicable reserve for returns or doubtful accounts,
which reserves are adequate and were calculated in a manner consistent with past
practice and in accordance with GAAP consistently applied.

 
(c)  
All accounts payable of the Purchaser reflected in the Balance Sheet or arising
after the date thereof are the result of bona fide transactions in the ordinary
course of business and have been paid or are not yet due and payable.

 
4.22 Related Party Transactions.  Neither the Purchaser nor any Affiliates of
Purchaser has borrowed any moneys from or has outstanding any indebtedness or
other similar obligations to the Purchaser.  Neither the Purchaser, any
Affiliate of the Purchaser nor any officer or employee of any of them (i) owns
any direct or indirect interest of any kind in, or controls or is a director,
officer, employee or partner of, or consultant to, or lender to or borrower from
or has the right to participate in the profits of, any Person which is (A) a
competitor, supplier, customer, landlord, tenant, creditor or debtor of the
Purchaser, (B) engaged in a business related to the business of the Purchaser,
or (C) a participant in any transaction to which the Purchaser is a party or
(ii) is a party to any Contract with the Purchaser.
 
4.23 No Misrepresentation.  No representation or warranty of Purchaser contained
in this Agreement or in any schedule hereto or in any certificate or other
instrument furnished by the Purchaser to Sellers pursuant to the terms hereof,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not
misleading.
 
4.24 Financial Advisors.  No Person has acted, directly or indirectly, as a
broker or finder for the Purchaser in connection with the transactions
contemplated by this Agreement and no Person is entitled to any fee or
commission or like payment in respect thereof.
 
4.25 Guarantees. There are no written guarantees currently in effect heretofore
issued by the Purchaser to any bank or other lender in connection with any
credit facilities extended by such creditors to the Purchaser in connection with
any other contracts or agreements (collectively, the "Guarantees"), including
the name of such creditor and the amount of the indebtedness, together with any
interest and fees currently owing and expected to be outstanding as of the
Closing.
 
4.26 Patriot Act.  The Purchaser certifies that it has not been designated, and
is not owned or controlled, by a “suspected terrorist” as defined in Executive
Order 13224.  The Purchaser hereby acknowledges that the Sellers seek to comply
with all applicable Laws concerning money laundering and related activities.  In
furtherance of those efforts, the Purchaser hereby represents, warrants and
agrees that:  (i) none of the cash or property owned by the Purchaser has been
or shall be derived from, or related to, any activity that is deemed criminal
under United States law; and (ii) no contribution or payment by the Purchaser
has, and this Agreement will not, cause the Purchaser to be in violation of the
United States Bank Secrecy Act, the United States International Money Laundering
Control Act of 1986 or the United States International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001.
 
4.27 Trading Status.  Purchaser’s common stock is traded on the OTC Bulletin
Board, under the trading symbol “GKYI”.  Purchaser has one market maker – BMA
Securities.  As of the Closing, Purchaser’s Common Stock will be listed for
trading on the OTCBB with at least one market maker.
 
4.28 Reporting Status.  Purchaser is a reporting issuer under Section 15(d) of
the Securities Exchange Act of 1934 (the “’34 Act”).  Purchaser is now, and as
of the Closing will be, current in its filings and will have filed all of the
filings required to have been made in the previous twelve months. The Purchase
has filed all quarterly and annual reports within the prescribed time frame
under the 34 Act has not received an “E” symbol from the OTCBB during the most
recent two (2) years.  The Company is not required to make any filings with the
British Columbia Securities Commission.
 
4.29 Investment Intention.  Purchaser is acquiring the Shares for its own
account, for investment purposes only and not with a view to the distribution
(as such term is used in Section 2(11) of the Securities Act of 1933, as amended
(the "Securities Act") thereof.  Purchaser understands that the Shares have not
been registered under the Securities Act and cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
available.
 
4.30 Acquisition Shares. The Acquisition Shares issuable pursuant to the
purchase price, when issued, will be duly authorized and validly issued, fully
paid and non-assessable, will be delivered hereunder free and clear of any
Liens, except that such Acquisition Shares will be "restricted securities", as
such term is defined in the rules and regulations of the SEC promulgated under
the Securities Act, and will be subject to restrictions on transfers pursuant to
such rules and regulations.
 
 
 
 
11

--------------------------------------------------------------------------------

 
 


ARTICLE 5.
COVENANTS
 
5.1 Access to Information.
 
The Sellers agree that, prior to the Closing Date, the Purchaser shall be
entitled, through its officers, employees and representatives (including,
without limitation, its legal advisors and accountants), to make such
investigation of the properties, businesses and operations of the Company and
its subsidiaries and such examination of the books, records and financial
condition of the Company and its Subsidiaries as it reasonably requests and to
make extracts and copies of such books and records.  Any such investigation and
examination shall be conducted during regular business hours and under
reasonable circumstances, and the Sellers shall cooperate, and shall cause the
Company and its Subsidiaries to cooperate, fully therein.  No investigation by
the Purchaser prior to or after the date of this Agreement shall diminish or
obviate any of the representations, warranties, covenants or agreements of the
Sellers or the Company contained in this Agreement or the Seller Documents.  In
order that the Purchaser may have full opportunity to make such physical,
business, accounting and legal review, examination or investigation as it may
reasonably request of the affairs of the Company and its Subsidiaries, the
Sellers shall cause the officers, employees, consultants, agents, accountants,
attorneys and other representatives of the Company and its Subsidiaries to
cooperate fully with such representatives in connection with such review and
examination.
 
5.2 Conduct of the Business Pending the Closing.
 
(a)  
Except as otherwise expressly contemplated by this Agreement or with the prior
written consent of the Purchaser, the Sellers shall, and shall cause the Company
to:

 
(i)  
conduct the businesses of the Company only in the ordinary course consistent
with past practice;

 
(ii)  
use its best efforts to (A) preserve its present business operations,
organization (including, without limitation, management and the sales force) and
goodwill of the Company and (B) preserve its present relationship with Persons
having business dealings with the Company;

 
(iii)  
maintain (A) all of the assets and properties of the Company in their current
condition, ordinary wear and tear excepted and (B) insurance upon all of the
properties and assets of the Company in such amounts and of such kinds
comparable to that in effect on the date of this Agreement;

 
(iv)  
(A) maintain the books, accounts and records of the Company in the ordinary
course of business consistent with past practices, (B) continue to collect
accounts receivable and pay accounts payable utilizing normal procedures and
without discounting or accelerating payment of such accounts, and (C) comply
with all contractual and other obligations applicable to the operation of the
Company; and

 
(v)  
comply in all material respects with applicable laws, including, without
limitation, Environmental Laws.

 
(b)  
Except as otherwise expressly contemplated by this Agreement or with the prior
written consent of the Purchaser, the Sellers shall not, and shall cause the
Company not to:

 
(i)  
transfer, issue, sell or dispose of any shares of capital stock or other
securities of the Company or grant options, warrants, calls or other rights to
purchase or otherwise acquire shares of the capital stock or other securities of
the Company;

 
(ii)  
effect any recapitalization, reclassification, stock split or like change in the
capitalization of the Company; or

 
(iii)  
amend the certificate of incorporation or by-laws of the Company;

 
5.3 Consents.  The Sellers shall use their best efforts, and the Purchaser shall
cooperate with the Sellers, to obtain at the earliest practicable date all
consents and approvals required to consummate the transactions contemplated by
this Agreement, including, without limitation, the consents and approvals
referred to in Section 3.5(b) hereof; provided, however, that neither the
Sellers nor the Purchaser shall be obligated to pay any consideration therefor
to any third party from whom consent or approval is requested but it states no
consents are necessary.
 
5.4 Other Actions.  Each of the Sellers and the Purchaser shall use its best
efforts to (i) take all actions necessary or appropriate to consummate the
transactions contemplated by this Agreement and (ii) cause the fulfillment at
the earliest practicable date of all of the conditions to their respective
obligations to consummate the transactions contemplated by this Agreement.
 
5.5 No Solicitation.  The Sellers will not, and will not cause or permit the
Company or any of the Company's directors, officers, employees, representatives
or agents (collectively, the "Representatives") to, directly or indirectly, (i)
discuss, negotiate, undertake, authorize, recommend, propose or enter into,
either as the proposed surviving, merged, acquiring or acquired corporation, any
transaction involving a merger, consolidation, business combination, purchase or
disposition of any amount of the assets or capital stock or other equity
interest in the Company or any of its Subsidiaries other than the transactions
contemplated by this Agreement (an "Acquisition Transaction"), (ii) facilitate,
encourage, solicit or initiate discussions, negotiations or submissions of
proposals or offers in respect of an Acquisition Transaction, (iii) furnish or
cause to be furnished, to any Person, any information concerning the business,
operations, properties or assets of the Company or any of its Subsidiaries in
connection with an Acquisition Transaction, or (iv) otherwise cooperate in any
way with, or assist or participate in, facilitate or encourage, any effort or
attempt by any other Person to do or seek any of the foregoing.  The Sellers
will inform the Purchaser in writing immediately following the receipt by any
Seller, the Company or any Representative of any proposal or inquiry in respect
of any Acquisition Transaction.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
5.6 Publicity.  None of the Sellers nor the Purchaser shall issue any press
release or public announcement concerning this Agreement or the transactions
contemplated hereby without obtaining the prior written approval of the other
party hereto, which approval will not be unreasonably withheld or delayed,
unless, in the sole judgment of the Purchaser, disclosure is otherwise required
by applicable Law or by the applicable rules of any stock exchange on which the
Purchaser lists securities, provided that, to the extent required by applicable
law, the party intending to make such release shall use its best efforts
consistent with such applicable law to consult with the other party with respect
to the text thereof.
 
ARTICLE 6.
CONDITIONS TO CLOSING
 
6.1 Conditions Precedent to Obligations of Purchaser.
 
The obligation of the Purchaser to consummate the transactions contemplated by
this Agreement is subject to the fulfillment, on or prior to the Closing Date,
of each of the following conditions (any or all of which may be waived by the
Purchaser in whole or in part to the extent permitted by applicable law):
 
(a)  
all representations and warranties of the Sellers contained herein shall be true
and correct as of the date hereof and as of the Closing Date;

 
(b)  
all representations and warranties of the Sellers contained herein qualified as
to materiality shall be true and correct, and the representations and warranties
of the Sellers contained herein not qualified as to materiality shall be true
and correct in all material respects, at and as of the Closing Date with the
same effect as though those representations and warranties had been made again
at and as of that time; and

 
(c)  
the Sellers shall have performed and complied in all material respects with all
obligations and covenants required by this Agreement to be performed or complied
with by them on or prior to the Closing Date.

 
6.2 Conditions Precedent to Obligations of the Sellers.
 
The obligations of the Sellers to consummate the transactions contemplated by
this Agreement are subject to the fulfillment, prior to or on the Closing Date,
of each of the following conditions (any or all of which may be waived by the
Sellers in whole or in part to the extent permitted by applicable law):
 
(a)  
all representations and warranties of the Purchaser contained herein shall be
true and correct as of the date hereof and as of the Closing Date;

 
(b)  
all representations and warranties of the Purchaser contained herein qualified
as to materiality shall be true and correct, and all representations and
warranties of the Purchaser contained herein not qualified as to materiality
shall be true and correct in all material respects, at and as of the Closing
Date with the same effect as though those representations and warranties had
been made again at and as of that date;

 
(c)  
the Purchaser shall have performed and complied in all material respects with
all obligations and covenants required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date;

 
(d)  
the Sellers shall have been furnished with certificates (dated the Closing Date
and in form and substance reasonably satisfactory to the Sellers) executed by
the Chief Executive Officer and Chief Financial Officer of the Purchaser
certifying as to the fulfillment of the conditions specified in Sections 6.2(a),
6.2(b) and 6.2(c) hereof;

 
(e)  
there shall not be in effect any Order by a Governmental or Regulatory Authority
of competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby;

 
(f)  
the Sellers shall have obtained all consents and waivers referred to in Section
4.6(b) hereof, in a form reasonably satisfactory to the Purchaser, with respect
to the transactions contemplated by this Agreement and the Seller Documents;

 
(g)  
all officers and members of the Board of Directors of the Purchaser shall have
provided an undated resignation and shall have appointed the designees of the
Sellers as members of the Board of Directors; and

 
(h)  
a legal opinion shall be delivered to the Company by Purchaser’s counsel that
shall be in a format acceptable to the Company.

 
 
 
 
13

--------------------------------------------------------------------------------

 

 
ARTICLE 7.
TERMINATION
 
7.1 Material Change in the Purchaser Business.  If any material loss or damage
to the Purchaser Business occurs prior to Closing and such loss or damage, in
Company's reasonable opinion, cannot be substantially repaired or replaced
within sixty (60) days, Company shall, within two (2) days following any such
loss or damage, by notice in writing to Purchaser, at its option, either:
 
(a)  
terminate this Agreement, in which case no party will be under any further
obligation to any other party; or

 
(b)  
elect to complete the Acquisition and the other transactions contemplated
hereby, in which case the proceeds and the rights to receive the proceeds of all
insurance covering such loss or damage will, as a condition precedent to
Company's obligations to carry out the transactions contemplated hereby, be
vested in Purchaser or otherwise adequately secured to the satisfaction of
Company on or before the Closing Date.

 


ARTICLE 8.
DOCUMENTS TO BE DELIVERED
 
8.1 Documents to be Delivered by the Sellers.
 
At the Closing, the Sellers shall deliver, or cause to be delivered, to the
Purchaser the following:
 
(a)  
certificates of good standing with respect to the Company issued by the
Secretary of  the State of the Nevada; and

 
(b)  
such other documents as the Purchaser shall reasonably request.

 
8.2 Documents to be Delivered by the Purchaser.
 
At the Closing, the Purchaser shall deliver to the Sellers the following:
 
(a)  
the Acquisition Shares;

 
(b)  the certificates referred to in Section 6.2(d) hereof;
 
(c)  copies of all consents and waivers referred to in Section 6.1(f) hereof;
 
 
(d)  certificates of good standing with respect to the Purchaser issued by the
Secretary of  the State of the Delaware;



(e)  
resignation of the sole officer of the Company effective as of the Closing Date
and his  resignation as the sole member of the Board of Directors of Purchaser,
to be effective 10 days after the mailing of the Schedule 14f-1 to the
shareholders of Purchaser;



(f)  
resolution of the Board of Directors appointing Paul R. Peterson as a director
of the Purchaser and Paul R. Peterson, Robert Agostini and Lycinder Marrero as
officers of the Corporation; and



(i)  such other documents as the Sellers shall reasonably request.
 
ARTICLE 9.
INDEMNIFICATION
 
9.1 Indemnification.
 
(a)  
Subject to Section 9.2 hereof, the Sellers hereby agree to jointly and severally
indemnify and hold the Purchaser, the Company, and their respective directors,
officers, employees, Affiliates, agents, representatives, heirs, successors and
assigns (collectively, the "Purchaser Indemnified Parties") harmless from and
against:

 
(i)  
any and all losses, liabilities, obligations, damages, costs and expenses based
upon, attributable to or resulting from the failure of any representation or
warranty of the Sellers set forth in Article 3 hereof, or any representation or
warranty contained in any certificate delivered by or on behalf of the Sellers
pursuant to this Agreement, to be true and correct in all respects as of the
date made;

 
(ii)  
any and all losses, liabilities, obligations, damages, costs and expenses based
upon, attributable to or resulting from the breach of any covenant or other
agreement on the part of the Sellers under this Agreement or any Seller
Document;

 
(iii)  
any and all losses, liabilities, obligations, damages, costs and expenses based
upon, attributable to or resulting from any act or omission of the Company or
any Seller; and

 
(iv)  
any and all expenses incident to the foregoing.

 
(b)  
Purchaser and the Majority Stockholder hereby agree to indemnify and hold the
Sellers and their respective Affiliates, agents, successors and assigns
(collectively, the "Seller Indemnified Parties") harmless from and against:

 
(i)  
any and all losses, liabilities, obligations, damages, costs and expenses based
upon, attributable to or resulting from the failure of any representation or
warranty of the Purchaser set forth in Section 4 hereof, or any representation
or warranty contained in any certificate delivered by or on behalf of the
Purchaser pursuant to this Agreement, to be true and correct as of the date
made;

 
(ii)  
any and all losses, liabilities, obligations, damages, costs and expenses based
upon, attributable to or resulting from the breach of any covenant or other
agreement on the part of the Purchaser under this Agreement; and

 
(iii)  
any and all Expenses incident to the foregoing.

 
 
 
14

--------------------------------------------------------------------------------

 
 
 
9.2 Intentionally omitted
 
9.3 Indemnification Procedures.
 
(a)  
In the event that any legal proceedings shall be instituted or that any claim or
demand ("Claim") shall be asserted by any Person in respect of which payment may
be sought under Section 9.1 hereof, the Indemnified Party shall reasonably and
promptly cause written notice of the assertion of any Claim of which it has
knowledge which is covered by this indemnity to be forwarded to the Indemnifying
Party.  The Indemnifying Party shall have the right, at its sole option and
expense, to be represented by counsel of its choice, which must be reasonably
satisfactory to the Indemnified Party, and to defend against, negotiate, settle
or otherwise deal with any Claim which relates to any Losses indemnified against
hereunder.  If the Indemnifying Party elects to defend against, negotiate,
settle or otherwise deal with any Claim which relates to any losses indemnified
against hereunder, it shall within five (5) days (or sooner, if the nature of
the Claim so requires) notify the Indemnified Party of its intent to do so.  If
the Indemnifying Party elects not to defend against, negotiate, settle or
otherwise deal with any Claim which relates to any Losses indemnified against
hereunder, fails to notify the Indemnified Party of its election as herein
provided or contests its obligation to indemnify the Indemnified Party for such
Losses under this Agreement, the Indemnified Party may defend against,
negotiate, settle or otherwise deal with such Claim.  If the Indemnified Party
defends any Claim, then the Indemnifying Party shall reimburse the Indemnified
Party for the Expenses of defending such Claim upon submission of periodic
bills.  If the Indemnifying Party shall assume the defense of any Claim, the
Indemnified Party may participate, at his or its own expense, in the defense of
such Claim; provided, however, that such Indemnified Party shall be entitled to
participate in any such defense with separate counsel at the expense of the
Indemnifying Party if, (i) so requested by the Indemnifying Party to participate
or (ii) in the reasonable opinion of counsel to the Indemnified Party, a
conflict or potential conflict exists between the Indemnified Party and the
Indemnifying Party that would make such separate representation advisable; and
provided, further, that the Indemnifying Party shall not be required to pay for
more than one such counsel for all indemnified parties in connection with any
Claim.  The parties hereto agree to cooperate fully with each other in
connection with the defense, negotiation or settlement of any such Claim.

 
(b)  
After any final judgment or award shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction and the
expiration of the time in which to appeal therefrom, or a settlement shall have
been consummated, or the Indemnified Party and the Indemnifying Party shall have
arrived at a mutually binding agreement with respect to a Claim hereunder, the
Indemnified Party shall forward to the Indemnifying Party notice of any sums due
and owing by the Indemnifying Party pursuant to this Agreement with respect to
such matter and the Indemnifying Party shall be required to pay all of the sums
so due and owing to the Indemnified Party by wire transfer of immediately
available funds within 10 business days after the date of such notice.

 
(c)  
The failure of the Indemnified Party to give reasonably prompt notice of any
Claim shall not release, waive or otherwise affect the Indemnifying Party's
obligations with respect thereto except to the extent that the Indemnifying
Party can demonstrate actual loss and prejudice as a result of such failure.

 


ARTICLE 10.
POST-CLOSING MATTERS
 
10.1 Within four business days of the Closing, Purchaser, Company and the
Sellers agree to use all their best efforts to:
 
(a)  
issue a news release reporting the Closing;

 
(b)  
file a Form 8-K with the Securities and Exchange Commission disclosing the terms
of this Agreement with audited financial statements of Company as well as any
required pro forma financial information or other information of Company and
Purchaser as required by the rules and regulations of the Securities and
Exchange Commission; and

 
(c)  
file with the Securities and Exchange Commission a report on Form 14f1
disclosing the change in control of Purchaser and, 10 days after such filing,
date the resolutions appointing to the board of directors of Purchaser Robert
Agostini and Lysinder M. Marrero, and forthwith date and accept the resignation
of Robert Blair as a director of Purchaser.

 
 
 
15

--------------------------------------------------------------------------------

 
 
 
 
ARTICLE 11.
GENERAL PROVISIONS
 
11.1 Notices.  All notices and other communications under this Agreement shall
be in writing and shall be deemed given when delivered personally or mailed by
certified mail, return receipt requested, to the parties (and shall also be
transmitted by facsimile to the Persons receiving copies thereof) at the
following addresses (or to such other address as a party may have specified by
notice given to the other party pursuant to this provision):
 


If to Purchaser to:


GOLDEN KEY INTERNATIONAL INC.
119 11th Street
Fort McLeod, Alberta, Canada T0L 0Z0
Facsimile:


If to Company or Sellers to:


Paul R. Peterson, CEO
Home Savers Holding Corp.
555 NW Park Avenue
Penthouse 804
Portland, OR  97209
Facsimile: 800-204-2029


with a copy to:


Stephen M. Fleming, Esq.
Law Offices of Stephen M. Fleming PLLC
49 Front Street, Suite 206
Rockville Centre NY 11570
Facsimile: 516-977-1209


All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by mail in the manner described above to the address
as provided in this Section, be deemed given upon receipt, and (iii) if
delivered by courier to the address as provided for in this Section, be deemed
given on the earlier of the second Business Day following the date sent by such
courier or upon receipt. Any party from time to time may change its address or
other information for the purpose of notices to that party by giving notice
specifying such change to the other party hereto.


11.2 Payment of Sales, Use or Similar Taxes.   All sales, use, transfer,
intangible, recordation, documentary stamp or similar Taxes or charges, of any
nature whatsoever, applicable to, or resulting from, the transactions
contemplated by this Agreement shall be borne by the Sellers.
 
11.3 Expenses.   Except as otherwise provided in this Agreement, the Sellers and
the Purchaser shall each bear its own expenses incurred in connection with the
negotiation and execution of this Agreement and each other agreement, document
and instrument contemplated by this Agreement and the consummation of the
transactions contemplated hereby and thereby, it being understood that in no
event shall the Company bear any of such costs and expenses.
 
11.4 Specific Performance.  The Sellers acknowledge and agree that the breach of
this Agreement would cause irreparable damage to the Purchaser and that the
Purchaser will not have an adequate remedy at law.  Therefore, the obligations
of the Sellers under this Agreement, including, without limitation, the Sellers'
obligation to sell the Shares to the Purchaser, shall be enforceable by a decree
of specific performance issued by any court of competent jurisdiction, and
appropriate injunctive relief may be applied for and granted in connection
therewith.  Such remedies shall, however, be cumulative and not exclusive and
shall be in addition to any other remedies which any party may have under this
Agreement or otherwise.
 
11.5 Further Assurances.  The Sellers, the Company and the Purchaser each agrees
to execute and deliver such other documents or agreements and to take such other
action as may be reasonably necessary or desirable for the implementation of
this Agreement and the consummation of the transactions contemplated hereby.
 
11.6 Submission to Jurisdiction; Consent to Service of Process.
 
(a)  
The parties hereto hereby irrevocably submit to the non-exclusive jurisdiction
of any federal or state court located within the State of Oregon over any
dispute arising out of or relating to this Agreement or any of the transactions
contemplated hereby and each party hereby irrevocably agrees that all claims in
respect of such dispute or any suit, action proceeding related thereto may be
heard and determined in such courts.  The parties hereby irrevocably waive, to
the fullest extent permitted by applicable law, any objection which they may now
or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such
dispute.  Each of the parties hereto agrees that a judgment in any such dispute
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 
(b)  
Each of the parties hereto hereby consents to process being served by any party
to this Agreement in any suit, action or proceeding by the mailing of a copy
thereof in accordance with the provisions of Section 11.1.

 
11.7 Entire Agreement; Amendments and Waivers.  This Agreement (including the
schedules and exhibits hereto) represents the entire understanding and agreement
between the parties hereto with respect to the subject matter hereof and can be
amended, supplemented or changed, and any provision hereof can be waived, only
by written instrument making specific reference to this Agreement signed by the
party against whom enforcement of any such amendment, supplement, modification
or waiver is sought.  No action taken pursuant to this Agreement, including
without limitation, any investigation by or on behalf of any party, shall be
deemed to constitute a waiver by the party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein.  The
waiver by any party hereto of a breach of any provision of this Agreement shall
not operate or be construed as a further or continuing waiver of such breach or
as a waiver of any other or subsequent breach.  No failure on the part of any
party to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such party preclude any other or
further exercise thereof or the exercise of any other right, power or
remedy.  All remedies hereunder are cumulative and are not exclusive of any
other remedies provided by law.
 
11.8 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Oregon.
 
11.9 Headings.  Section headings of this Agreement are for reference purposes
only and are to be given no effect in the construction or interpretation of this
Agreement.
 
11.10 Severability.  If any provision of this Agreement is invalid or
unenforceable, the balance of this Agreement shall remain in effect.
 
11.11 Binding Effect; Assignment.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns.  Nothing in this Agreement shall create or be deemed to
create any third party beneficiary rights in any person or entity not a party to
this Agreement except as provided below.  No assignment of this Agreement or of
any rights or obligations hereunder may be made by either the Sellers or the
Purchaser (by operation of law or otherwise) without the prior written consent
of the other parties hereto and any attempted assignment without the required
consents shall be void; provided, however, that the Purchaser may assign this
Agreement and any or all rights or obligations hereunder (including, without
limitation, the Purchaser's rights to purchase the Shares and the Purchaser's
rights to seek indemnification hereunder) to any Affiliate of the
Purchaser.  Upon any such permitted assignment, the references in this Agreement
to the Purchaser shall also apply to any such assignee unless the context
otherwise requires.
 
 
11.12 Counterparts.  This Agreement may be executed in counterparts and by
facsimile, each of which when executed by any party will be deemed to be an
original and all of which counterparts will together constitute one and the same
Agreement. Delivery of executed copies of this Agreement by telecopier will
constitute proper delivery, provided that originally executed counterparts are
delivered to the parties within a reasonable time thereafter.
 




[Remainder of page intentionally left blank.]
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
 


IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.
 

  GOLDEN KEY INTERNATIONAL INC.          
 
By:
/s/ Robert Blair       Name: Robert Blair       Title: President          




  HOME SAVERS HOLDING CORP.          
 
By:
/s/ Paul R. Peterson       Name: Paul R. Peterson       Title: CEO          

  MAJORITY STOCKHOLDER:          
 
By:
/s/ Norman Blair       Norman Blair                  









SELLERS
 
 

         
/s/ Paul R. Peterson    
   
/s/ Robert Agostini
 
Paul R. Peterson     
   
Robert Agostini
 
 
   
 
 


         
/s/Lysander M. Marrero       
   
/s/ Thomas S. Rubin
 
Lysander M. Marrero    
   
Thomas S. Rubin
 
 
   
 
 

 
 
 
 
17

--------------------------------------------------------------------------------

 






EXHIBIT A


Name
 
# of Shares
   
Acquisition Shares
  Paul R. Peterson     2,500,000       3,574,197                      Robert
Agostini      2,500,000       3,574,197                      Lysinder M.
Marrero       2,500,000       3,574,197                      Thomas S. Rubin   
    2,500,000       3,574,197  

                                                                                                                  
                                                                                                            
                                                                                                                            
                                                                                                              
Schedule 4.3 Shareholder List for Golden Key International Inc.
 
 
 
 
 
 
 
 
 
18